JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Schedule 13D, dated January 11, 2013 (including amendments thereto) with respect to the common shares of Venture Lending & Leasing VII, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Schedule13D. Dated:January 17, 2013 WESTECH INVESTMENT ADVISORS, LLC VENTURE LENDING & LEASING VII, LLC By: /s/ Ronald W. Swenson By: /s/ Westech Investment Advisors, LLC Ronald W. Swenson Westech Investment Advisors, LLC, Chief Executive Officer Its Managing Member Ronald W. Swenson Executive Chairman By: /s/ Salvador O. Gutierrez By: /s/ Ronald W. Swenson Salvador O. Gutierrez Ronald W. Swenson President Executive Chairman By: /s/ Maurice C. Werdegar Maurice C. Werdegar President and Chief Executive Officer /s/ Ronald W. Swenson RONALD W. SWENSON /s/ Salvador O. Gutierrez SALVADOR O. GUTIERREZ
